Citation Nr: 1010161	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  09-02 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
disabling for service-connected meniscectomy of the left 
knee.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1973 to 
October 1975, and December 1981 to January 1984, during 
peacetime and the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2008 rating decision of the Department of 
Veterans Affairs (VA), Nashville, Tennessee, Regional Office 
(RO), which granted a temporary total disability rating for 
the Veteran's service-connected left knee disability from 
January 23, 2008, to March 31, 2008, based on surgical or 
other treatment necessitating convalescence, and assigned a 
10 percent rating, effective April 1, 2008.  The Veteran 
disagreed with his 10 percent rating and subsequently 
perfected an appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an increased rating in excess of 10 percent 
disabling for his service-connected meniscectomy of the left 
knee disability.  Based on review of the record, the Board 
finds that further development is necessary.  

Review of the record reveals that the Veteran last underwent 
a VA examination of the "joints" in May 2008, and the 
record contains subsequent statements from the Veteran to the 
effect that his left knee disability has worsened.  Thus, the 
Board finds that a more contemporaneous VA examination is 
needed in order to assess the current severity of the 
Veteran's service-connected left knee disability.  VA's duty 
to assist includes providing a thorough and comprehensive 
medical examination.  38 C.F.R. § 4.2 (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of a veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the Veteran's most recent VA examination is not 
necessarily stale in this case, the Veteran has indicated 
that his condition has worsened since the date of the latest 
examination.  See January 2009 "Appeal to Board," VA Form 
9.  While a new examination is not required simply because of 
the time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  In order to more accurately reflect the current 
level of the Veteran's disability, the Board believes that an 
examination is necessary.  

Further, during the pendency of this appeal, in Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for 
Veterans Claims (Court) held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  As such, the Rice case must be considered 
in readjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran and 
request that he identify all present 
treatment for his left knee disability, 
beginning July 2008.  The Veteran should 
be allowed the opportunity to submit 
these records himself or to provide VA 
authorization to obtain any records so 
identified.  Any additional medical 
records so obtained should be associated 
with the Veteran's VA claims folder. 

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  

2.  After completion of the above-
requested development, the Veteran should 
be afforded a VA "joints" examination 
to determine the current nature and 
severity level of his service-connected 
left knee disability. 

The claims folder should be reviewed by 
the examiner prior to the examination.  
All tests and studies, including current 
x-ray and MRI studies, deemed helpful by 
the examiner should be conducted in 
conjunction with the examination.

Specifically, the examiner is requested 
to note: (a) whether the Veteran 
demonstrates favorable ankylosis of the 
left knee in full extension, in slight 
flexion between 0 degrees and 10 degrees, 
in flexion between 10 degrees and 45 
degrees, or extremely unfavorable, in 
flexion at an angle of 45 degrees or more 
under 38 C.F.R. § 4.71a, Diagnostic Code 
5256; (b) whether the Veteran 
demonstrates any slight, moderate, or 
severe recurrent subluxation or lateral 
instability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257; (c) whether the 
Veteran demonstrates semilunar, 
dislocated cartilage, with frequent 
episodes of "locking," pain, and 
effusion into the joint under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258; and (d) 
whether the Veteran demonstrates malunion 
of the tibia and fibula with moderate or 
marked knee or ankle disability, or 
nonunion of the tibia and fibula, with 
loose motion, requiring a brace under 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  
The examiner should also describe 
applicable ranges of left knee motion 
(flexion and extension) in terms of 
degrees.

The examiner is also requested to note 
whether the Veteran's left knee 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran 
uses his left knee repeatedly over a 
period of time.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's increased 
rating claim for meniscectomy of the left 
knee, taking into account any newly 
obtained evidence.  All applicable laws 
and regulations should be considered, 
including consideration of Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.       

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655, failure 
to cooperate by not attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


